DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This is the first action on the merits. Thus claims 1-23 are pending in the application and are presented to be examined upon their merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 and 05/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Comments

Intended Use
MPEP 2103 I C

Claim 1 recites, “A currency settlement method for a cryptocurrency mining pool system, comprising: settling with a mining node using a virtual currency according to a workload performed by the mining node and an income type of the mining node;
transacting with an exchange institution to exchange an amount of the virtual currency into an amount of a fiat currency;
identifying a settlement account associated with the mining node, the settlement account being associated with a user card number, an account name, and user account information; and
transferring the amount of the fiat currency to the settlement account.”
Claim 2 recites, “The currency settlement method according to claim 1, before settling with the mining node, the method further comprises:
detecting the mining node accessing the cryptocurrency mining pool system; acquiring a node identifier associated with the mining node;
acquiring information of the settlement account associated with the mining node; and storing the node identifier and the account information.”
Claim 3 recites, “wherein the transacting with the exchange institution to exchange the amount of the virtual currency into the amount of the fiat currency comprises:

sending a transaction request to the exchange institution to request a transaction partner, the transaction request including at least the amount in the virtual currency;
receiving a transaction confirmation command from the exchange institution; transmitting the amount of the virtual currency to the exchange institution; and receiving the amount of the fiat currency from the exchange institution.
Claim 4 recites, “4. The currency settlement method according to claim 1, wherein after transferring the amount of the fiat currency to the settlement account, the method further comprises:
determining an exchange rate between the virtual currency and the fiat currency; and sending the exchange rate to the mining node, the mining node presenting the exchange rate.”
Claim 5 recites, “, further comprising: if receiving a request from the mining node to settle in the virtual currency, generating a virtual currency address for the virtual currency, and sending the virtual currency address to the mining node.”
Claim 6 recites,   “ A currency settlement method for an exchange institution, comprising:
receiving a transaction request from a cryptocurrency mining pool system, the transaction request including at least an amount in a virtual currency;
identifying a transaction partner according to the transaction request;
sending a transaction confirmation command to the cryptocurrency mining pool system;
receiving the amount of the virtual currency from the cryptocurrency mining pool system;
transmitting the amount of the virtual currency to the transaction partner to exchange to an amount of a fiat currency, the amount of the fiat currency having a same monetary value as the amount of the virtual currency;
receiving the amount of the fiat currency from the transaction partner; and
transferring the amount of the fiat currency to the cryptocurrency mining pool system.”
Claim 7 recites,     “A currency settlement method for a transaction partner, comprising:
receiving an amount of a virtual currency from an exchange institution, the amount of the virtual currency having been generated by a cryptocurrency mining pool system and transmitted to the exchange institution;
determining an amount of a fiat-currency according to the amount of the virtual currency, the amount of the fiat-currency having a same monetary value as the amount of the virtual currency; and

Claim 8 recites,  “A currency settlement apparatus for a cryptocurrency mining pool system, comprising:

a memory storing one or more computer programs; and
a processor coupled to the memory and configured to perform the currency settlement method for a cryptocurrency mining pool system according to claim 1.
Claim 9 recites, “ wherein before settling with the mining node, the processor is configured to further perform:
detecting the mining node accessing the cryptocurrency mining pool system;
	Claim 11 recites,  wherein after transferring the amount of the fiat currency to the settlement account, the processor is configured to further perform:
determining an exchange rate between the virtual currency and the fiat currency; and
sending the exchange rate to the mining node to present the exchange rate.
Claim 12 recites, wherein the processor is configured to further perform:
if receiving a request from the mining node to settle in the virtual currency, generating a virtual currency address for the virtual currency, and sending the virtual currency address to the mining node.
Claim 13 recites, “a currency settlement apparatus for an exchange institution, comprising:
a memory storing one or more computer programs; and a processor coupled to the memory and configured to perform the currency settlement method for an exchange institution according to claim 6.”
	Claim 14 recites, a currency settlement apparatus for a transaction partner,  a memory storing one or more computer programs; and a processor coupled to the memory and configured to perform the currency settlement method for a transaction partner according to claim 7.”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]





Functional Language
MPEP 2114

Claim 8-9, 11-12 recites, “…a processor coupled to the memory and configured to perform the currency settlement method…”
	Claims 13-14 recites,  “…a processor coupled the memory and configured to perform…”

“The recitation of the functional limitation of the claimed invention does not server to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]

Non-Functional Descriptive Material
MPEP 211.05 I-III

	Claim 1 recites, “ identifying…a user card number, an account name, and user account information…”

 “where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).
















Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“In Ipsis Verbis”
MPEP 2163.03 V

The specification provides a written description which is merely a re-writing of the claim language. For example the specification recites,  “[¶0007] …a currency settlement method for a cryptocurrency mining pool system is provided. The method includes: settling with a mining node using a virtual currency according to a workload performed by the mining node and an income type of the mining node; transacting with an exchange institution to exchange an amount of the virtual currency into an amount of a fiat currency; identifying a settlement account associated with the mining node, where the settlement account is associated with a user card number, an account name, and user account information; and transferring the amount of the fiat currency to the settlement account.” [as in claim 1]
“ [¶0008]… detecting the mining node accessing the cryptocurrency mining pool system; acquiring a node identifier associated with the mining node; acquiring information of the settlement account associated with the mining node; and storing the node  identifier and the account information.” [as in claim 2]

currency to the exchange institution; and receiving the amount of the fiat currency from the exchange institution.” [as in claim 3]
	“[¶0010]… after transferring the amount of the fiat currency to the settlement account, the currency settlement method further includes: determining an exchange rate between the virtual currency and the fiat currency; and sending the exchange rate to the mining node, so that the mining node may present the exchange rate.” [as in claim 4]
	“[¶0011]… if receiving a request from the mining node to settle in the virtual currency, generating a virtual currency address for the virtual currency, and sending the virtual currency address to the mining node.” [as in clam 5]
	“[¶0012]…receiving a transaction request…” [as in claim 6]
	“[¶0013]…receiving an amount of virtual currency…”[as in claim 7]
	“[¶0014]…a currency settlement apparatus…” [as in claim 8]
	“[¶0017]…determine change rate…” [as in claim 11]
	“[¶0012]…transmitting the amount of virtual currency to the transaction partner…” [as in claim 14]







“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one of ordinary skill in the art can recognized what is claimed.”[MPEP 2163.03 V]
Lack of Algorithm
MPEP 2161.01 I

Claim 1 recites, “Identifying a settlement account…”. The claims is silent as to the acts of identifying. According to the specification, 
“[0084]   For the scenario where the user has not established a settlement account, since the user does not have an account number, the user terminal cannot receive fiat currency during the currency settlement, and the cryptocurrency mining pool system may need to use virtual currency for workload settlement. In this scenario, before the cryptocurrency mining pool system accesses the exchange institution, the cryptocurrency mining pool system may first obtain the node identifier of the mining node to perform the settlement. Based on whether the mining node corresponding to the node identifier has a settlement account, if the settlement account exists, then the cryptocurrency mining pool system may execute step 303 in the forgoing description. If the mining node corresponding to the node identifier does not a settlement account, then steps 303-310 may be skipped. The cryptocurrency mining pool system may directly generate a currency address for the virtual currency, and sends the currency address to the mining node. When the cryptocurrency mining pool system determines whether there is a settlement account corresponding to the mining node, the cryptocurrency mining pool system may perform a query according to the node identifier of the mining node. If the settlement account corresponding to the node identifier is not found, or the settlement account corresponding to the node identifier is null, the cryptocurrency mining pool system may determine that there is presently no settlement account associated with the mining node corresponding to the node identifier. The present disclosure does not specifically limit the manner of identifying the settlement account.
[0085]    Furthermore, in order to simplify the process of currency settlement, and to avoid the need for identifying the settlement account of a mining node when exchanging the virtual currency into fiat currency is not required, the user of the mining node may send a virtual currency settlement request to the cryptocurrency mining pool system on the user terminal that controls the mining node after the work has been performed on the mining node. Thus,  when the cryptocurrency mining pool system receives the virtual currency settlement request, it is then indicated that the user of the mining node wishes to use virtual currency for the currency settlement. The cryptocurrency mining pool system may generate the currency address for the virtual currency, and send the currency address to the mining node. Steps   303-310 may be skipped for this scenario.”

	The above recited details above simply restate the functions recited in the claim and/or does not allow one or ordinary skill in the art to understand the intended function(s) to be performed. Thus the algorithm or steps/procedure for performing the computer function that are not explained at all or not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid Claims
IPXL v. Amazon.com

Claim 8 recites, “A currency settlement apparatus…to perform the currency settlement method for a cryptocurrency mining pool system, according to claim 1.
Claims 9-12 are similarly rejected as being dependent on claim 8 as well as providing limitations providing the intended method of use of the currency settlement apparatus.
Claim 13 recites, “A currency settlement apparatus…to perform the currency settlement method for an exchange institution, according to claim 6.




IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites, “A currency settlement apparatus for a cryptocurrency mining pool…a processor…configured to perform the currency method…according to claim 1.” The claim is directed to an apparatus  which fails to further limit the currency settlement method of claim 1 from which it depends but merely describes particular features (i.e., a memory, a processor) of the apparatus or the intended configured to perform…for currency mining pool system according to claim 1).
Claims 9-12 are apparatus claims that are being rejected for similar reasons being dependent from claim 8 and failing to further limit the currency settlement method of claim 1.
Claim 13 recites, “A currency settlement apparatus for an exchange institution…a processor…” is being rejected as not further limiting the currency settlement method of claim 6 from which it depends.
Claim 14 recites, “A currency settlement apparatus for a transaction partner…to perform currency settlement method…” is intended use.  The claim is being rejected as not further limiting the currency settlement method of claim 7 from which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOLDSHCLUK (US 2017/0221053).
As per Claims 1, 6, 8 and 13: GOLDSHCLUK memory storing one or more computer programs; and
a processor coupled to the memory (201)(202)(FIG. 2)[¶0030]
settling with a mining node using a virtual currency according to a workload performed by the mining node and an income type of the mining node; (FIG. 3)[¶0031]
transacting with an exchange institution to exchange an amount of the virtual currency into an amount of a fiat currency [¶0047]
identifying a settlement account associated with the mining node, the settlement account being associated with a user card number, an account name, and user account information[¶0027], [¶0047] and
transferring the amount of the fiat currency to the settlement account. (FIG. 7) [¶0046-¶0047]
As per claims 2 and 9:    The currency settlement method according to claim 1, before settling with the mining node, the method further comprises:
detecting the mining node accessing the cryptocurrency mining pool system; acquiring a node identifier associated with the mining node;[¶0031]
acquiring information of the settlement account associated with the mining node[¶0032]; and
 storing the node identifier and the account information.[¶0032]
As per claims 3 and 10: wherein the transacting with the exchange institution to exchange the amount of the virtual currency into the amount of the fiat currency comprises:
sending a transaction request to the exchange institution to request a transaction partner, the transaction request including at least the amount in the virtual currency;[¶0034]
receiving a transaction confirmation command from the exchange institution;[¶0053]
 transmitting the amount of the virtual currency to the exchange institution; and receiving the amount of the fiat currency from the exchange institution.[¶0047]
As per claims 5 and 12:   further comprising: if receiving a request from the mining node to settle in the virtual currency, generating a virtual currency address for the virtual currency, and sending the virtual currency address to the mining node.[¶0032]
As per claims 7 and 14:   receiving an amount of a virtual currency from an exchange institution, the amount of the virtual currency having been generated by a cryptocurrency mining pool system and transmitted to the exchange institution;
determining an amount of a fiat-currency according to the amount of the virtual currency, the amount of the fiat-currency having a same monetary value as the amount of the virtual currency;[0047] and
transferring the fiat currency to the exchange institution.[¶0047]










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLDSHCHUK (US 2017/0221053) in view of FROLOV (US 9,747,586).
Re claims 4 and 11: GOLDSHCHUK  discloses transferring the amount of the fiat currency to the settlement account [¶0047], the method further comprises:
GOLDSHCHUK fails to disclose determining an exchange rate between the virtual currency and the fiat currency and sending the exchange rate to the mining node, the mining node presenting the exchange.
	FROLOV suggest an exchange rate between the virtual currency and the fiat currency [see FROLOV, 10:50-57;  11:16-22]. It would obvious before the effective filing date of GOLDSHCHUK to have know and understood about exchange rates between currencies and other valuables as suggested in FROLOV and have employed an exchange rate (or rate of exchange) between a cryptocurrency and flat 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 










/DANIEL S FELTEN/Primary Examiner, Art Unit 3692